Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 6/03/2019 has been considered by the examiner.  
Response to Amendment
2.	The amendment filed February 5th, 2021 has been entered. Currently, claims 1-9 remain pending in the application. Claim 1 was amended by Applicant without the addition of new matter. Applicant’s amendments to the Specification has overcome the objection previously set forth in the Non-Final Office Action mailed November 6th, 2020. 
Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome the previous 35 USC § 103 rejection of claims 1-9 recited above. Applicant’s amendment results in a minor claim objection, which is recited below. 
Applicant’s arguments, see Remarks on Page 5, lines 35-36 and Page 6, lines 6-21, filed 2/05/2021, with respect to the rejection of claims 1-9 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made for the new claim limitations, which changed the scope of the claims. Nonetheless, the primary reference, Leigh et al. (U.S. Patent No. 6006857), remains applicable to the new grounds of rejection as this reference discloses the crux of the structural elements being claimed in this instant application. Additionally, the secondary references, Chenal (U.S. Patent No. 9603746) and Mills (U.S. Patent 3736929), are still pertinent to the secondary features of the amended 
In response to Applicant’s introduction of new structural limitation into claim 1 a new rejection is given below accounting for the new change of scope: The most relevant prior art of record include Leigh et al. (U.S. Patent No. 6006857), Falco (U.S. Patent No. 6695093), Chenal (U.S. Patent No. 9603746), Mills (U.S. Patent 3736929), and Stonikas et al. (U.S. Patent Pub. No. 20020025055). 
Claim Objections
Claims 1-9 are objected to because of the following informality:
In claim 1, line 15, “cause the compression” should read --causes the compression--
Claims 2-9 are objected to based on dependency from an objected to claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leigh et al. (U.S. Patent No. 6006857) in view of Falco (U.S. Patent No. 6695093) and in further view of Chenal (U.S. Patent No. 9603746) and Mills (U.S. Patent No. 3736929) and Stonikas et al. (U.S. Patent Pub. No. 20020025055). 
Regarding claim 1, Leight discloses (Col. 2, lines 8, 10, 12, 14, 22-23, 47-48, 59, 63; Figure 2) an earplug 10 (Col. 2, line 8, ear plug 10) with enhanced wearing comfortability (Col. 6, line 36, comfortably 

    PNG
    media_image1.png
    272
    358
    media_image1.png
    Greyscale

However, Leight does not disclose the connecting section is embedded within a material of the guide portion; moreover, the securing section is provided with an air passage, which enables air to pass therethrough from an exterior of the main guide body and circulate to an interior of the filling cavity; a filler material provided with plasticity, which fills the interior of the filling cavity and causes an air chamber to form between the filler material and the stop portion and contain air, such that, air enters the air chamber through the air passage and cause the compression portion to form its original state; whereby when the compression portion is pressed and constricted, the compression portion compresses the air within the air chamber through the filler material, thereby expelling the air through the air passage and causing the compression portion to form a compressed state; and after releasing the pressure on the compression portion, air enters the air chamber through the air passage and squeezes the filler material, thereby causing the compression portion to return to an original state from a compressed state.
Falco teaches (Col. 5, lines 36-44; Col. 8, lines 27-34; Figure 5) an analogous ear plug 200 (Figure 5, earplug 200) with an analogous connecting section 222 (Figure 5, retaining section 230) that is analogous guide portion 230 (Figure 5, retaining section 230 at end portion 213 of the stem channel 212).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection section and guide portion of Leight, so that the connection section is embedded within the guide portion as taught by Falco, in order for the guide portion to act as a stop for the connection section so that the stem is securely retained within the main guide body (Falco, Col. 5, lines 36-44). 
 However, the combination of Leight in view of Falco fails to explicitly disclose that the securing section is provided with an air passage, which enables air to pass therethrough from an exterior of the main guide body and circulate to an interior of the filling cavity; a filler material provided with plasticity, which fills the interior of the filling cavity and causes an air chamber to form between the filler material and the stop portion and contain air, such that, air enters the air chamber through the air passage and cause the compression portion to form its original state; whereby when the compression portion is pressed and constricted, the compression portion compresses the air within the air chamber through the filler material, thereby expelling the air through the air passage and causing the compression portion to form a compressed state; and after releasing the pressure on the compression portion, air enters the air chamber through the air passage and squeezes the filler material, thereby causing the compression portion to return to an original state from a compressed state.
Chenal teaches (Col. 1, lines 52, 54-55, Col. 2, lines 1, 7-8, 10-13; Col. 3, lines 24-25; Col. 5, lines 6-11; Figure 1b) an analogous ear plug 102 (Col. 1, line 52, earplug 102) with an analogous stem 132 analogous securing section 96 (see Modified Figure 2 below, securing section of filter stem 132; Col. 2, lines 10-13, filter stem 132 has a press fit with the bore 130, such that filter stem 132 can expand the bore 130. As such, the press fit can use friction to secure the filter stem 132 in the bore 130; Col. 3, lines 24-25, flange 96 can be configured to provide a friction fit to retain a filter stem 132) provided with an air passage 122 (Col. 2, line 1, filter stem 132 includes the hole 122), which enables air to pass therethrough (see Modified Figure 2 below, hole 122 has opening allowing air from the exterior of the foam body 106A to enter in to the filling cavity of the bore 130; Col. 2, lines 7-8, filter stem 132 is configured to be at least partially inside of the bore 130) from an exterior of an analogous main guide body 106A (see Modified Figure 2 below, atmospheric air outside foam body 106A) and circulate (see Modified Figure 2 below, circulation of air from the atmosphere to interior of filling cavity is diagramed) to an interior of an analogous filling cavity 130 (see Modified Figure 2 below, interior of filling cavity of bore 130).

    PNG
    media_image2.png
    307
    479
    media_image2.png
    Greyscale

It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the stem in the area of the securing section of Leight view of Falco, so that the securing section has an air passage which enables air to circulate through the filling cavity, as taught by Chenal, in order to provide an enhanced earplug that is able to 
However, the combination of Leight in view of Falco in view of Chenal fails to explicitly disclose a filler material provided with plasticity, which fills the interior of the filling cavity and causes an air chamber to form between the filler material and the stop portion and contain air, such that, air enters the air chamber through the air passage and cause the compression portion to form its original state; whereby when the compression portion is pressed and constricted, the compression portion compresses the air within the air chamber through the filler material, thereby expelling the air through the air passage and causing the compression portion to form a compressed state; and after releasing the pressure on the compression portion, air enters the air chamber through the air passage and squeezes the filler material, thereby causing the compression portion to return to an original state from a compressed state.
Mills teaches (Col. 1, lines 5, 31-34, 50-53; Col. 2, lines 40-41; Col. 3, line 65; Col. 4, line 1, lines 65-67; Col. 5, lines 1-2; Col. 6, lines 5-9, 15-21, 54-55; Col. 7, lines 6-13, 49-52; Figure 11) an analogous earplug 10 (Col. 1, line 5, self-shaping earplug; see Modified Figure 3a below, earplug 10) with filler material 2 (Col. 3, line 65, filler material within the cavities 11 and 12; see Modified Figure 3a below, filler material 2) provided with plasticity (Col. 4, line 1, highly plastic and displaceable) which fills (Col. 3, line 65, filler material within the cavities 11 and 12) the interior of an analogous filling cavity 11, 12 (Col. 3, line 65, cavities 11 and 12) and causes an air chamber 90 (Col. 7, line 11, interior air side 90 of the earplug; Col. 6, lines 54-55, The enlargement 90 may be hollow filled only with air) to form and contain air (Col. 6, lines 54-55, The enlargement 90 may be hollow filled only with air), such that, air enters (Col. 7, lines 6-12, The cap is preferably formed with a center hole through which a static pressure leak is provided by means of a tube 93 opening into the interior air side 90 of the earplug at one end and into the outer air through a puller handle 94 at the other end) the air chamber 90 (Col. 7, line 11, interior air analogous air passage 93 (Col. 7, line 10, tube 93; see Modified Figure 3a below, although the earplug does not have an analogous stem, the tube 93 is an analogous air passage as it allows air to circulate from the exterior of the main body to the interior portion of the filling cavity 11) and causes an analogous compression portion 1 (see Modified Figure 3a below, compression portion 1 comprising both cavities 11 and 12 located on the two sides of the earplug) to form its original state (Col. 2, lines 40-41, The earplug retains its initial shape except when stressed and employed; Col. 4, lines 65-67, Col. 5, lines 1-2, equalization of air pressure on either side of the earplug can be achieved with a hollow tube if the aperture is partially occluded by silicone grease, oil or other highly viscous liquid as shown at 31); whereby when the analogous compression portion 1 (see Modified Figure 3a below, compression portion 1 comprising both cavities 11 and 12 located on the two sides of the earplug) is pressed and constricted (Col. 1, lines 50-53, The earplug is constructed such that one partially compressed cavity is placed into the auditory canal), the analogous compression portion 1 (see Modified Figure 3a below, compression portion 1 comprising both cavities 11 and 12 located on the two sides of the earplug) compresses (see Modified Figure 3b below, when the user presses on the compression portion the air in the interior air side chamber 90 is compressed and pushed away from the air chamber 90) the air within the air chamber 90 (Col. 7, line 11, interior air side 90; Col. 6, lines 54-55, The enlargement 90 may be hollow filled only with air) through (see Modified Figure 3b below, the filler material 2 within cavity 12 is compressed and expanding towards cavity 11, ultimately pushing air out of the earplug) the filler material 2 (Col. 3, line 65, filler material within the cavities 11 and 12; see Modified Figure 3a below, filler material 2), thereby expelling (see Modified Figure 3b below, when the user presses on the compression portion 1, the air in the interior air side chamber 90 is compressed and expelled outwards through the air passage tube 93) the air through (Col. 7, lines 9-13, a static pressure leak is provided by means of a tube 93 opening into the interior air side 90 of the earplug at one end and into the outer air analogous air passage 93 (Col. 7, line 10, tube 93; see Modified Figure 3a below, although the earplug does not have an analogous stem, the tube 93 is an analogous air passage as it allows air to circulate from the exterior of the main body to the interior portion of the filling cavity 11) and causing the analogous compression portion 1 (see Modified Figure 3a below, compression portion 1 comprising both cavities 11 and 12 located on the two sides of the earplug) to form (see Modified Figure 3b below, as air leaves the air chamber 90 through the air passage 93 the volume of the filling cavity 12 is decreasing) a compressed state (Col. 6, lines 5-9, To facilitate insertion of the earplug, one of the cavities is initially squeezed down such that it is a pointed shape. This compression will cause the filler material in the earplug to expand the other cavity); and after releasing (Col. 6, lines 15-21, After a short period of time the filler material flows or is driven back into the cavity 12 from the cavity 11 and thereby cause the cavity 12 to expand such that the outer wall thereof makes intimate contact with the thin, stiff layer of flesh lining the boney auditory meatus) the pressure (Col. 6, lines 6-7, one of the cavities is initially squeezed) on the analogous compression portion 1 (see Modified Figure 3a below, compression portion 1 comprising both cavities 11 and 12 located on the two sides of the earplug), air enters (see Modified Figure 3c below, when the compression is released the filler material 2 moves from filling cavity 11 to filling cavity 12 allowing space and providing suction for air to enter the air chamber 90) the air chamber 90 (Col. 7, line 11, interior air side 90; Col. 6, lines 54-55, The enlargement 90 may be hollow filled only with air) through (see Modified Figure 3c below, when the compression is released the filler material 2 moves from filling cavity 11 to filling cavity 12 allowing space and providing suction for air to enter the air chamber 90 through the air passage tube 93) the analogous air passage 93 (Col. 7, line 10, tube 93; see Modified Figure 3a below, although the earplug does not have an analogous stem, the tube 93 is an analogous air passage as it allows air to circulate from the exterior of the main body to the interior portion of the filling cavity 11) and squeezes (see Modified Figure 3c below, when the compression is released and air analogous compression portion 1 (see Modified Figure 3a below, compression portion 1 comprising both cavities 11 and 12 located on the two sides of the earplug) to return (Col. 7, lines 49-52, expanded cavity elastically attempts to return to its initial dimensions to expand the previously compressed cavity portion) to an original state (Col. 2, lines 40-41, The earplug retains its initial shape except when stressed and employed; Col. 4, lines 65-67, Col. 5, lines 1-2, equalization of air pressure on either side of the earplug can be achieved with a hollow tube if the aperture is partially occluded by silicone grease, oil or other highly viscous liquid as shown at 31) from a compressed state (Col. 6, lines 5-9, To facilitate insertion of the earplug, one of the cavities is initially squeezed down such that it is a pointed shape. This compression will cause the filler material in the earplug to expand the other cavity).


    PNG
    media_image3.png
    694
    462
    media_image3.png
    Greyscale

It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the filling cavity of Leight in view of Falco in view of Chenal, so that the filling cavity comprises a filling material and an air chamber for expelling air through an air passage when the filling cavity is in a compressed state, as taught by Mills, in order to provide an improved earplug that is easily inserted into the auditory canal, securely held therein, and makes sufficient compressive contact with the flesh lining the ear canal (Mills, Col. 1, lines 31-34). 

Stonikas teaches (Paragraph 73; Figures 5- 5A-2 and 6-8) an analogous ear plug (Figures 5- 5A-2, ear plug) with an analogous air chamber (Paragraph 73, The region 14 is at least partly filled with a compressible matrix 18 which might be an open cell foam, a fabric or other compressible material; Figures 5- 5A-2, region 14 is partially filled with a compressible matrix 18 and partially filled with air forming air chambers) formed between (Figures 5- 5A-2, air chamber between compressible matrix 18 and outer ear end 12b) the analogous filler material 18 (Figures 5- 5A-2, compressible matrix 18) and the analogous stop portion 12b (Figures 5-5A-2, outer ear end 12b).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the air chamber of Leight in view of Falco in view of Chenal in view of Mills, so that the air chamber is formed between the filler material and the stop portion, as taught by Stonikas, in order to provide an improved ear plug with an air chamber that is configured to be located within a user’s ear between the stop portion and filler material so that the air chamber comprises a configuration dependent on a user’s ear canal shape and bend (Stonikas, Paragraph 73, Figures 5-5A-2 and 6-8) .
Regarding claim 2, the combination of Leight in view of Falco in view of Chenal in view of Mills in view of Stonikas discloses the invention as described above, and further discloses (in Figure 11 of Mills) the compression portion (see Modified Figure 4 below, compression portion) is further assembled (see Modified Figure 4 below, compression portion includes first and second compression areas) from a first compression area (see Modified Figure 4 below, first compression area) connected (see Modified Figure 4 below, the first compression area is connected to the guide portion at the tip of the earplug body) to the guide portion (see Modified Figure 4 below, guide portion) and a second compression area (see Modified Figure 4 below, second compression area) that extends (see Modified Figure 4 below, 
Regarding claim 3, the combination of Leight in view of Falco in view of Chenal in view of Mills in view of Stonikas discloses the invention as described above, and further discloses (in Col. 1, line 46 and Figure 11 of Mills) the filling cavity 11, 12 (see Modified Figure 4 below, filling cavity includes both first and second filling cavities) is further assembled (see Modified Figure 4 below, filling cavity includes both first and second filling cavities) from a first filling cavity 12 (see Modified Figure 4 below, first filling cavity 12) that is positioned inside (see Modified Figure 4 below, first filling cavity 12 is located inside first compression area) the first compression area 13 (see Modified Figure 4 below, first compression area 13) and a second filling cavity 11 (see Modified Figure 4 below, second filling cavity 11) that is positioned inside (see Modified Figure 4 below, second filling cavity 11 located inside second compression area) the second compression area 14 (see Modified Figure 4 below, second compression area) and connects (see Modified Figure 4 below, the second filling cavity connects with the air passage tube 93) with the air passage 93 (see Modified Figure 4 below, air passage 93); moreover, the first filling cavity 12 (see Modified Figure 4 below, first filling cavity 12) and the second filling cavity 11 (see Modified Figure 4 below, second filling cavity 11) are interconnected (Col. 1, line 46, two cavities connected by a commissure). 
Regarding claim 4, the combination of Leight in view of Falco in view of Chenal in view of Mills in view of Stonikas discloses the invention as described above, and further discloses (in Col. 3, line 65, and Figure 11 of Mills) the filler material 2 (Col. 3, line 65, filler material within the cavities 11 and 12; see Modified Figure 4 below, filler material 2) fills (see Modified Figure 4 below, filler material 2 fills first filling cavity 12) the first filling cavity 12 (see Modified Figure 4, first filling cavity 12) and a portion (see 

    PNG
    media_image4.png
    391
    516
    media_image4.png
    Greyscale

Regarding claim 5, the combination of Leight in view of Falco in view of Chenal in view of Mills in view of Stonikas discloses the invention as described above, and further discloses (in Figure 2 of Leight) a mutually embedding structure 1 (see Modified Figure 5 below, mutually embedding structure 1) is formed between (see Modified Figure 5 below, mutually embedding structure 1 formed between opening portion 42 of main body 12 and securing section 32, 72A, 34 of supporting stem 16) the opening portion 42 (see Modified Figure 5 below, opening proximal the neck part 42 of the passage) and the securing section 32, 72A, 34 (see Modified Figure 5 below, securing section comprises the flanges 32, 34 and cylindrical shaft part 72A). 
Regarding claim 6, the combination of Leight in view of Falco in view of Chenal in view of Mills in view of Stonikas discloses the invention as described above, and further discloses (in Figure 2 of 
Regarding claim 7, the combination of Leight in view of Falco in view of Chenal in view of Mills in view of Stonikas discloses the invention as described above, and further discloses (in Col. 2, lines 10, 16-19, 23, 63, and Figure 2 of Leight) both the guide portion 30 (Col. 2, line 23, front end 30 of the shell) and the stop portion 22 (Col. 2, line 63, shell rear portion 22) assume an umbrella form (Col. 2, line 10, body in the form of a shell; Col. 2, lines 16-19, shell also includes a rear portion 22 that is flared in a rearward direction R, in that it has progressively greater diameters at progressively more rearward locations therealong; Figure 2, Front end 30 of the body 12 and rear portion 22 of the body 12 both have an umbrella form).
Regarding claim 8, the combination of Leight in view of Falco in view of Chenal in view of Mills in view of Stonikas discloses the invention as described above, and further discloses (in Col. 3, line 65, Col. 4, line 41, and Figure 11 of Mills) the filler material 2 (Col. 3, line 65, filler material within the cavities 11 and 12; see Modified Figure 4 above, filler material 2) is formed (Col. 4, line 41, filler used was silicone) from silicone material (Col. 4, line 41, silicone putty).
Regarding claim 9, the combination of Leight in view of Falco in view of Chenal in view of Mills in view of Stonikas discloses the invention as described above, and further discloses (in Col. 2, lines 10, 14, 27-28, and Figure 2 of Leight) the supporting stem 16 (Col. 2, line 14, stem 16) further comprises a holding section 40 (Col. 2, lines 27-28, To remove the earplug from the ear canal, a person can grasp a knob 40 near the rear of the stem and pull it) extending (see Modified Figure 5 below, knob 40 extends from securing section) from the securing section 32, 72A, 34 (see Modified Figure 5 below, securing section comprises the flanges 32, 34 and cylindrical shaft part 72A) toward (see Modified Figure 5 below, knob 40 extends towards the outer side of the opening portion) an outer side (see Modified Figure 5 below, outer side of opening portion) of the opening portion 42 (see Modified Figure 5 below, opening proximal the neck part 42 of the passage), and the holding section 40 (Col. 2, lines 27-28, To remove the earplug from the ear canal, a person can grasp a knob 40 near the rear of the stem and pull it) extends (see Modified Figure 5 below, knob 40 extends to the exterior of the main body) to the exterior (see Modified Figure 5 below, exterior area of the main body 12) of the main guide body 12 (Col. 2, line 10, body 12 in the form of a shell).

    PNG
    media_image5.png
    408
    445
    media_image5.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786